Case 1:15-cv-00426-WES-LDA Document 62 Filed 05/08/20 Page 1 of 1 PageID #: 2318



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
 ___________________________________
                                     )
 JEROME N. DRUMMOND, JR.,            )
                                     )
           Plaintiff,                )
                                     )
      v.                             )    C.A. No. 15-426 WES
                                     )
 SIEMENS INDUSTRY, INC.,             )
                                     )
           Defendant.                )
 ___________________________________)

                                     ORDER

       United States Magistrate Judge Lincoln D. Almond issued a

 Report and Recommendation (“R&R”), ECF No. 60, recommending this

 Court grant in part and deny in part Defendant’s Motion for Summary

 Judgment, ECF No. 34.       Defendant objects to this recommendation,

 ECF No. 61.    After reviewing the papers, the Court ACCEPTS the R&R

 and ADOPTS its reasoning over Defendant’s objection, GRANTING

 Defendant’s Motion for Summary Judgment on Count I and DENYING it

 as to the remaining counts.



 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: May 8, 2020
